DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of CN201610781395.2 filed 08/30/2016, PCT/CN2017/083111 filed 05/04/2017, and U.S Patent 11,045,060 filed 12/30/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/19/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-18 of Xie et al., U.S. Patent 11,045,060. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.	In view of the above, since the subject matters recited in the claims 1-20 of the instant application were fully disclosed in and covered by the claims 1-18 of U.S. Patent 11,045,060, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9, 12-16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamura et al. (USPGPub 2016/0282870).	As per claim 1, Yamamura discloses a robot (see at least Figure 1; item 1), comprising a controller (see at least Figure 3; item 40) configured to: 	detect a virtual wall signal (see at least paragraph 0045; wherein the ECU 40 monitors output of the magnetic sensor 51R and controls operation of the travel motors 18L and 18R so that magnetic field strength H detected by the magnetic sensor 51R stays at 0); 	identify a virtual wall according to a signal threshold and the virtual wall signal (see at least paragraph 0046; wherein when magnetic field strength H detected from the output of the magnetic sensor 51R becomes positive); and 	when the virtual wall is identified, adjust the signal threshold (see at least paragraph 0046; wherein when magnetic field strength H detected from the output of the magnetic sensor 51R becomes negative), and control the robot to travel along an outer side of the virtual wall according to an adjusted signal threshold and the virtual wall signal (see at least paragraph 0046; wherein when magnetic field strength H detected from the output of the magnetic sensor 51R becomes negative, the vehicle 1 is turned leftward by accelerating the right travel motor 18R and decelerating the left travel motor 18L), such that a driving wheel of the robot is located at the outer side of the virtual wall when the robot is traveling along the outer side of the virtual wall (see at least Figure 7); 	wherein the outer side of the virtual wall is a side of the virtual wall within an active region of the robot (see at least Figure 7; item AR (active region)).	As per claims 2 and 13, Yamamura discloses wherein the signal threshold is a first signal threshold, the adjusted signal threshold is a second signal threshold, and the second signal threshold is less than the first signal threshold (see at least paragraph 0046; wherein when magnetic field strength H detected from the output of the magnetic sensor 51R becomes positive…when magnetic field strength H detected from the output of the magnetic sensor 51R becomes negative).  	As per claims 3 and 14, Yamamura discloses wherein the controller is further configured to: control the robot to return back a predetermined distance and to travel along the outer side of the virtual wall when the virtual wall is identified (see at least paragraph 0046; wherein when magnetic field strength H detected from the output of the magnetic sensor 51R becomes positive, the vehicle 1 is turned rightward by decelerating right travel motor 18R and accelerating left travel motor 18L. On the other hand, when magnetic field strength H detected from the output of the magnetic sensor 51R becomes negative, the vehicle 1 is turned leftward by accelerating the right travel motor 18R and decelerating the left travel motor 18L. As a result, the right magnetic sensor 51R is brought near the boundary wire 2 and magnetic field strength H detected by the right magnetic sensor 51R is maintained at 0); and 	adjust a traveling path of the robot according to a relation between the virtual wall signal and the second signal threshold when the robot is traveling along the outer side of the virtual wall (see at least paragraph 0046; wherein when magnetic field strength H detected from the output of the magnetic sensor 51R becomes positive, the vehicle 1 is turned rightward by decelerating right travel motor 18R and accelerating left travel motor 18L. On the other hand, when magnetic field strength H detected from the output of the magnetic sensor 51R becomes negative, the vehicle 1 is turned leftward by accelerating the right travel motor 18R and decelerating the left travel motor 18L. As a result, the right magnetic sensor 51R is brought near the boundary wire 2 and magnetic field strength H detected by the right magnetic sensor 51R is maintained at 0).  	As per claims 4 and 15, Yamamura discloses wherein the controller is further configured to: 	detect whether the virtual wall signal reaches the second signal threshold (see at least paragraph 0046; wherein when magnetic field strength H detected from the output of the magnetic sensor 51R becomes negative); 	control the robot to travel away from the virtual wall when detecting that the virtual wall signal reaches the second signal threshold (see at least paragraph 0046; wherein when magnetic field strength H detected from the output of the magnetic sensor 51R becomes negative, the vehicle 1 is turned leftward by accelerating the right travel motor 18R and decelerating the left travel motor 18L); and 	control the robot to travel towards the virtual wall when detecting that the virtual wall signal is less than the second signal threshold; or fit the traveling path according to a predetermined number of virtual wall signals collected, the traveling path being corresponding to a shape defined by the outer side of the virtual wall (see at least paragraph 0046; wherein when magnetic field strength H detected from the output of the magnetic sensor 51R becomes negative, the vehicle 1 is turned leftward by accelerating the right travel motor 18R and decelerating the left travel motor 18L. As a result, the right magnetic sensor 51R is brought near the boundary wire 2 and magnetic field strength H detected by the right magnetic sensor 51R is maintained at 0); and 	control the robot to travel along the traveling path and adjust the traveling path according to the virtual wall signal, when detecting that a difference between the virtual wall 26signal and the second signal threshold is within a predetermined range (see at least paragraph 0046; wherein when magnetic field strength H detected from the output of the magnetic sensor 51R becomes negative, the vehicle 1 is turned leftward by accelerating the right travel motor 18R and decelerating the left travel motor 18L. As a result, the right magnetic sensor 51R is brought near the boundary wire 2 and magnetic field strength H detected by the right magnetic sensor 51R is maintained at 0).  	As per claims 5 and 16, Yamamura discloses wherein the controller is further configured to: detect whether the virtual wall signal reaches the first signal threshold (see at least paragraph 0046; wherein when magnetic field strength H detected from the output of the magnetic sensor 51R becomes positive, the vehicle 1 is turned rightward by decelerating right travel motor 18R and accelerating left travel motor 18L); and 		 determine that the virtual wall is identified when detecting that the virtual wall signal reaches the first signal threshold (see at least paragraph 0046; wherein as a result, the right magnetic sensor 51R is brought near the boundary wire 2 and magnetic field strength H detected by the right magnetic sensor 51R is maintained at 0). 	As per claim 9, Yamamura discloses further comprising a detector including at least one of a magnetometer, a Hall sensor, or an infrared sensor (see at least paragraph 0033; wherein a pair of magnetic sensors 51 (51R, 51L)).  	As per claim 12, Yamamura discloses a method for controlling a robot (see at least Figure 1; item 1), comprising: 	detecting a virtual wall signal (see at least paragraph 0045; wherein the ECU 40 monitors output of the magnetic sensor 51R and controls operation of the travel motors 18L and 18R so that magnetic field strength H detected by the magnetic sensor 51R stays at 0);  	27identifying a virtual wall according to a signal threshold and the virtual wall signal (see at least paragraph 0046; wherein when magnetic field strength H detected from the output of the magnetic sensor 51R becomes positive); and 	adjusting the signal threshold (see at least paragraph 0046; wherein when magnetic field strength H detected from the output of the magnetic sensor 51R becomes negative) and controlling the robot to travel along an outer side of the virtual wall according to an adjusted signal threshold and the virtual wall signal, when the virtual wall is identified (see at least paragraph 0046; wherein when magnetic field strength H detected from the output of the magnetic sensor 51R becomes negative, the vehicle 1 is turned leftward by accelerating the right travel motor 18R and decelerating the left travel motor 18L), such that a driving wheel of the robot is located at the outer side of the virtual wall when the robot is traveling along the outer side of the virtual wall (see at least Figure 7); 	wherein the outer side of the virtual wall is a side of the virtual wall within an active region of the robot (see at least Figure 7; item AR (active region)).  	As per claim 20, Yamamura discloses a non-transitory computer readable storage medium, having instructions stored therein, wherein when the instructions are executed by a controller, a method for controlling a robot (see at least Figure 1; item 1) is executed, the method comprising: 	detecting a virtual wall signal via a detection component (see at least paragraph 0045; wherein the ECU 40 monitors output of the magnetic sensor 51R and controls operation of the travel motors 18L and 18R so that magnetic field strength H detected by the magnetic sensor 51R stays at 0); 	identifying a virtual wall according to a signal threshold and the virtual wall signal during a traveling process of the robot (see at least paragraph 0046; wherein when magnetic field strength H detected from the output of the magnetic sensor 51R becomes positive); and 	adjusting the signal threshold (see at least paragraph 0046; wherein when magnetic field strength H detected from the output of the magnetic sensor 51R becomes negative) and controlling the robot to travel along an outer side of the virtual wall according to an adjusted signal threshold and the virtual wall signal, when the virtual wall is identified (see at least paragraph 0046; wherein when magnetic field strength H detected from the output of the magnetic sensor 51R becomes negative, the vehicle 1 is turned leftward by accelerating the right travel motor 18R and decelerating the left travel motor 18L), such that a driving wheel of the robot is located at the outer side of 29the virtual wall when the robot is traveling along the outer side of the virtual wall (see at least Figure 7); 	wherein the outer side of the virtual wall is a side of the virtual wall within an active region of the robot (see at least Figure 7; item AR (active region)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamamura et al. (USPGPub 2016/0282870) in view of Witelson (USPGPub 2020/0224441). 	As per claims 6 and 17, Yamamura does not explicitly mention wherein the controller is further configured to: execute again an act of identifying the virtual wall according to the signal threshold and the virtual wall signal when the robot completes traveling along the outer side of the virtual wall.	However Witelson does disclose:	wherein the controller is further configured to: execute again an act of identifying the virtual wall according to the signal threshold and the virtual wall signal when the robot completes traveling along the outer side of the virtual wall (see at least paragraph 0118; wherein detecting by the pool cleaner (by yaw inclinometer reading) if it reached a sidewall of a pool…see at least paragraph 0103; wherein after finishing cleaning one wall, the pool cleaner may descend and travel to another wall to start the same procedure).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Witelson with the teachings as in Yamamura. The motivation for doing so would have been to provide a finished job in the work area.

Claims 8 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamamura et al. (USPGPub 2016/0282870) in view of Hiramatsu et al. (USPGPub 2017/0135277). 	As per claims 8 and 19, Yamamura does not explicitly mention wherein the controller is further configured to: determine a maximum value of the virtual wall signal during the traveling process of the robot; and adjust the first signal threshold according to the maximum value of the virtual wall signal.	However Hiramatsu does disclose:	wherein the controller is further configured to: determine a maximum value of the virtual wall signal during the traveling process of the robot; and adjust the first signal threshold according to the maximum value of the virtual wall signal (see at least paragraph 0058; wherein since the set work area is set by using the global navigation satellite system before starting the work, a distance to the edge of the field H (the perimeter of the field H) is calculated from the map data and the set traveling route R set before starting the work, and when a distance between a front end of the autonomously traveling work vehicle 1 and the edge of the field is not more than the maximum length L1, the detection range K of the obstacle sensor 41 is adjusted to the distance to the edge of the field by the sensitivity adjustment means 30b).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Hiramatsu with the teachings as in Yamamura. The motivation for doing so would have been to correct a standard level of a detected value, see Hiramatsu paragraph 0058.

Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamamura et al. (USPGPub 2016/0282870) in view of Vicenti (USPGPub 2016/0103451). 	As per claim 10, Yamamura does not explicitly mention wherein the detector is arranged behind a guide wheel of the robot with respect to a forward traveling direction.	However Vicenti does disclose:	wherein the detector is arranged behind (see at least Figure 2; items 220) a guide wheel of the robot with respect to a forward traveling direction (see at least paragraph 0050; wherein the robot 100 may include a caster wheel 212 disposed to support a forward portion of the robot 100).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Vicenti with the teachings as in Yamamura. The motivation for doing so would have been to provide support to the robot 100 in a forward portion, see Vicenti paragraph 0050.	As per claim 11, Yamamura does not explicitly mention wherein the robot is a cleaning robot.	However Vicenti does disclose:	wherein the robot is a cleaning robot (see at least paragraph 0048; wherein a robot 100 is configured to clean floor surfaces).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Vicenti with the teachings as in Yamamura. The motivation for doing so would have been to provide cleaning to carpeted and uncarpeted floors, see Vicenti paragraph 0048.

Allowable Subject Matter
Claim(s) 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the controller is further configured to: detect whether the virtual wall signal is less than the second signal threshold; and determine that the robot completes traveling along the outer side of the virtual wall when a duration in which the virtual wall signal is continuously detected as being less than the second signal threshold reaches a predetermined duration.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662